             Case 3:17-cr-00499-M Document 91 Filed 07/22/20                                 Page 1 of 7 PageID 883
                                      UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS DALLAS DIVISION

 UNITED STATES OF AMERICA                                                §      AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                         §      *Amended pursuant to the Mandate issued on July 9, 2020
                                                                         §      remanding for entry of a corrected Judgment.
                                                                         §
 v.                                                                      §
                                                                         §      Case Number: 3:17-CR-00499-M(1)
 ERIC GERARD MCGINNIS                                                    §      USM Number: 56322-177
 Defendant.                                                              §      Juan Gabriel Rodriguez
                                                                         §      Defendant’s Attorney

THE DEFENDANT:
 ☐ pleaded guilty to count(s)
       pleaded guilty to count(s) before a U.S.
 ☐ Magistrate Judge, which was accepted by the
       court.
       pleaded nolo contendere to count(s) which was
 ☐     accepted by the court
       was found guilty on count(s) after a plea of not      Counts 1 and 2 of the Superseding Indictment, filed on June 13,
 ☒     guilty                                                2018.

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                   Offense Ended        Count

 26 USC §§ 5841, 5861(d) and 5871 Possession of an Unregistered Firearm                                07/28/2017           1s

 18 USC §§ 922(g)(8) and 924(a)(2) Possession of Ammunition by a Prohibited Person                     07/28/2017           2s




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ The Original Indictment is dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                  February 13, 2019
                                                                  Date of Imposition of Judgment




                                                                  Signature of Judge

                                                                  BARBARA M. G. LYNN
                                                                  CHIEF UNITED STATES DISTRICT JUDGE
                                                                  Name and Title of Judge

                                                                  July 22, 2020
                                                                  Date
             Case 3:17-cr-00499-M Document 91 Filed 07/22/20                            Page 2 of 7 PageID 884
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                           Judgment -- Page 2 of 7

DEFENDANT:                ERIC GERARD MCGINNIS
CASE NUMBER:              3:17-CR-00499-M(1)

                                                       IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

NINETY-SIX (96) MONTHS on each of Counts 1s and 2s, to run concurrently with one another.

This sentence shall run concurrently with any sentence imposed in the state criminal charges for Discharge a Firearm in
Certain Municipalities, Case No. MA1731114; and Violation of a Protection Order, Case No. MA1731113, pending in the
Dallas County, Texas, Criminal Court 2, because they are related to the instant federal offense.

The defendant shall receive credit for time served in federal custody from October 12, 2017, prior to sentencing.

 ☒ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant be housed at a Federal Medical Center in the Northern District of Texas.



 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                     ☐    a.m.          ☐   p.m.     on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                           RETURN
I have executed this judgment as follows:


        Defendant delivered on                                   to


at                                     , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                                                   By
                                                                                    DEPUTY UNITED STATES MARSHAL
             Case 3:17-cr-00499-M Document 91 Filed 07/22/20                              Page 3 of 7 PageID 885
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                              Judgment -- Page 3 of 7

DEFENDANT:                  ERIC GERARD MCGINNIS
CASE NUMBER:                3:17-CR-00499-M(1)

                                                    SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: THREE (3) YEARS on each of Counts
1s and 2s, to run concurrently with one another.


The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

                                              MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

            ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
 4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
             Case 3:17-cr-00499-M Document 91 Filed 07/22/20                                      Page 4 of 7 PageID 886
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                          Judgment -- Page 4 of 7

DEFENDANT:                   ERIC GERARD MCGINNIS
CASE NUMBER:                 3:17-CR-00499-M(1)

                                 STANDARD CONDITIONS OF SUPERVISION
   1.    the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2.    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
   3.    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
   4.    the defendant shall support his or her dependents and meet other family responsibilities;
   5.    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
         acceptable reasons;
   6.    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
   7.    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
         substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
   8.    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
   9.    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
         felony, unless granted permission to do so by the probation officer;
   10.   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
         contraband observed in plain view of the probation officer;
   11.   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
   12.   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
         permission of the court; and
   13.   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
         record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s
         compliance with such notification requirement.
           Case 3:17-cr-00499-M Document 91 Filed 07/22/20           Page 5 of 7 PageID 887
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                     Judgment -- Page 5 of 7

DEFENDANT:               ERIC GERARD MCGINNIS
CASE NUMBER:             3:17-CR-00499-M(1)

                                   SPECIAL CONDITIONS OF SUPERVISION

       The defendant shall participate in a program (inpatient and/or outpatient) approved by the U.S.
       Probation Office for treatment of narcotic, drug, or alcohol dependency, which will include testing
       for the detection of substance use or abuse. If the defendant is receiving treatment, the defendant
       may not use alcohol and/or all other intoxicants at any time. The defendant shall contribute to the
       costs of services rendered (copayment) at a rate of at least $10 per month.

       The defendant shall participate in mental health treatment services as directed by the probation
       officer until successfully discharged. These services may include medications prescribed by a
       licensed physician. The defendant shall contribute to the costs of services rendered (copayment) at
       a rate of at least $10 per month.

       *The defendant shall have no contact with Ms. Sherry Thrash, including by correspondence,
       telephone, or communication through third parties, except under circumstances approved in
       advance by the probation officer.
              Case 3:17-cr-00499-M Document 91 Filed 07/22/20                                   Page 6 of 7 PageID 888
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                      Judgment -- Page 6 of 7

DEFENDANT:                   ERIC GERARD MCGINNIS
CASE NUMBER:                 3:17-CR-00499-M(1)

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                 Assessment                               Fine                                       Restitution
 TOTALS                                             $200.00                               $.00                                              $.00

 ☐ The determination of restitution is deferred until      An Amended Judgment in a Criminal Case (AO245C) will be entered
       after such determination.
      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☐ the interest requirement is waived for the          ☐ fine                            ☐ restitution
       ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
             Case 3:17-cr-00499-M Document 91 Filed 07/22/20                                    Page 7 of 7 PageID 889
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                      Judgment -- Page 7 of 7

DEFENDANT:                  ERIC GERARD MCGINNIS
CASE NUMBER:                3:17-CR-00499-M(1)

                                               SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ☐ Lump sum payments of $                                          due immediately, balance due

       ☐ not later than                                      , or

       ☐ in accordance                  ☐      C,          ☐        D,       ☐      E, or       ☐      F below; or

 B     ☐ Payment to begin immediately (may be combined with                  ☐      C,          ☐      D, or              ☐       F below); or

 C     ☐ Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                                 (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment;
             or

 D     ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                              over a period of
                               (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from
             imprisonment to a term of supervision; or

 E     ☐ Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release
             from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
             time; or

 F     ☒ Special instructions regarding the payment of criminal monetary penalties:
             It is ordered that the Defendant shall pay to the United States a special assessment of $200.00 for Counts 1s and
             2s , which shall be paid immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several
       See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
       Several Amount, and corresponding payee, if appropriate.

       ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
       loss that gave rise to defendant's restitution obligation.
 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☒ The defendant shall forfeit the defendant’s interest in the following property to the United States:
       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) and Federal Rule of Criminal Procedure 32.2(b)(4)(B), it is
       hereby ordered that the defendant’s interest in the following property is condemned and forfeited to the United States:
       an AR-15-style rifle of unspecified manufacturer with a barrel of less than 16 inches in length, including any
       ammunition, magazines, and/or accessories recovered with the firearm(s).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
